Citation Nr: 1618650	
Decision Date: 05/10/16    Archive Date: 05/19/16

DOCKET NO.  11-14 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to a waiver of recovery of an overpayment of VA nonservice-connected pension benefits in the amount of $13,371.67.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. J. In, Counsel


INTRODUCTION

The Veteran had active service from June 1972 to June 1975.

This appeal comes to the Board of Veterans' Appeals (Board) from a February 2010 decision of the Department of Veterans Affairs (VA) Committee on Waivers and Compromises (COWAC) in St. Paul, Minnesota.

On his June 2010 substantive appeal, the Veteran requested a Board hearing.  He was scheduled for a videoconference Board hearing in May 2012, but did not appear for the hearing or request rescheduling of the hearing.  Accordingly, his hearing request is considered withdrawn.  See 38 C.F.R. § 20.704(e) (2015).


FINDINGS OF FACT

1.  In a July 2004 rating decision, the Veteran was awarded nonservice-connected pension, effective January 30, 2004.

2.  The Veteran was incarcerated on August [redacted], 2008 for conviction of a felony.

3.  VA initially received notice of the Veteran's incarceration on May 2009.

4.  VA contacted the Veteran regarding his incarceration in August 2009, the Veteran did not respond until January 2010 when, after being notified of the $13,371.67 overpayment of VA pension, he requested a waiver.

5.  From October [redacted], 2008 to November [redacted], 2009, the Veteran received full nonservice-connected pension benefits, which resulted in an overpayment of $13,371.67.

6.  Recovery of the overpayment would not be against equity and good conscience.



CONCLUSION OF LAW

Waiver of recovery of the overpayment of $13,371.67 paid to the Veteran for nonservice-connected pension benefits is denied.  38 U.S.C.A. §§ 1114, 5107, 5302, 5313 (West 2014); 38 C.F.R. §§ 1.962, 1.963, 1.965, 3.660(a), 3.665 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The notice and duty to assist provisions of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) are relevant to Chapter 51 of Title 38 of the United States Code and do not apply in validity of debt cases which are governed by Chapter 53.  Barger v. Principi, 16 Vet. App. 132, 138 (2002).  Accordingly, the Board may proceed with a decision on the merits of the Veteran's claim, without further addressing whether VA's duties to notify and assist have been satisfied.

Validity of the Debt

The Board must initially determine whether the overpayment was validly created.  See Schaper v. Derwinski, 1 Vet. App. 430 (1991).  The Veteran has not challenged the validity of the debt.  Rather, he asserts that he is entitled to a waiver of recovery of the overpayment.  Nevertheless, the Board will briefly address the validity of the debt.  A July 2004 rating decision granted the Veteran nonservice-connected pension benefits, effective January 30, 2004.  In May 2009, VA received information from the [redacted] Sheriff Department indicating that the Veteran was incarcerated from August [redacted], 2008 to March [redacted], 2009.  A subsequent incarceration summary indicates that the Veteran was also serving at another correctional facility from March [redacted], 2009.

It is the responsibility of the recipient of VA benefits to notify VA of all circumstances which will affect entitlement to receive the rate of the benefit being paid, and such notice must be provided when the recipient acquires knowledge that his or her income, or other circumstances which would affect the entitlement to receive, or the rate of the benefit being paid, have changed.  38 C.F.R. § 3.660(a)(1) (2015).

A veteran who is incarcerated in a federal, state, or local penal institution in excess of 60 days for conviction of a felony committed after October 7, 1980, and is rated 20 percent or more disabled shall be paid compensation at the rate of compensation payable under 38 U.S.C.A. § 1114(a) beginning on the 61st day of incarceration.  38 U.S.C.A. §§ 1114, 5313 (West 2014); 38 C.F.R. § 3.665 (2015).

The Veteran was awarded nonservice-connected pension benefits in July 2004.  The evidence of record indicates that the Veteran was incarcerated on August [redacted], 2008. In May 2009, VA received notice from the [redacted] Sheriff's Department regarding the Veteran's incarceration.  In August 2009, upon verifying the Veteran's incarceration, the RO notified the Veteran, via a letter dated August 2009, that Title 38 U.S.C.A. § 1505 requires termination of VA benefits beginning the 61st day of incarceration following conviction of a felony or misdemeanor.  Based upon this notice, the Veteran was informed that the RO proposed to stop his VA pension benefits effective October [redacted], 2008.  The Veteran was allowed 60 days in which to submit additional evidence to show that this reduction should not be made.

From October [redacted], 2008 to November [redacted], 2009, the Veteran received full nonservice-connected pension benefits.  Thus, an overpayment of $13,371.67 was created because the Veteran received pension that he was not entitled to pursuant to 38 C.F.R. § 3.665 (2015).

After reviewing the available evidence, the Board finds that the overpayment in this case was not created solely due to VA administrative error, and therefore, the debt was properly created and VA was entitled to seek recovery of the amount in question.


Waiver

For a notice of overpayment issued on or after April 1, 1983, a request for waiver of the indebtedness shall only be considered if made within 180 days following the date of notice.  See 38 U.S.C.A. § 5302 (West 2014); 38 C.F.R. § 1.963(b) (2015).  

As a preliminary matter, there is no issue of timeliness in this case as the request for a waiver was received within 180 days following the date of notice of indebtedness.  To that effect, in December 2009, the RO sent the Veteran a letter reminding him that the RO had written to him on August 18, 2009, explaining that the RO had received information that the Veteran was incarcerated on August [redacted], 2008 following the conviction of a felony.  The letter indicates that the RO decided to stop the Veteran's pension benefits beginning October [redacted], 2008.

In December 2009, the VA Debt Management Center (DMC) also sent the Veteran a letter indicating that the Veteran had been paid $13,371.67 more than he was entitled to receive.  He was informed that he could pay the debt in full, establish a monthly payment schedule, or request a waiver. 

In response, in January and February 2010, the Veteran submitted statements requesting that VA reinstate his benefits and waive the overpayment.  In February 2010, the Veteran submitted a copy of proof of incarceration showing that he was incarcerated on March [redacted], 2009 and had been paroled from the [redacted] on December [redacted], 2009.

If a timely request is made, recovery of an overpayment may be waived if there is no indication of fraud, misrepresentation, or bad faith on the part of the person or the persons having an interest in obtaining the waiver, and recovery of such indebtedness would be against equity and good conscience.  See 38 U.S.C.A. § 5302(c) (West 2014); 38 C.F.R. §§ 1.962, 1.963 (2015).

In the absence of fraud, misrepresentation, or bad faith, consideration may be given as to whether recovery of the overpayment would be against equity and good conscience.  The standard of "equity and good conscience" will be applied when the facts and circumstances in a particular case indicate a need for reasonableness and moderation in the exercise of the Government's rights.  The decision reached should not be unduly favorable or adverse to either side.  The phrase "equity and good conscience" means arriving at a fair decision between the obligor and the Government.

In making this determination, consideration will be given to the following factors, which are not intended to be all-inclusive: (1) the fault of the debtor; (2) balancing of faults between the debtor and VA; (3) undue hardship of collection on the debtor; (4) whether collection would defeat the purpose of an existing benefit to the debtor; (5) whether failure to collect a debt would result in the unjust enrichment of the debtor; and (6) whether the debtor changed positions to his or her detriment in reliance upon a granted VA benefit.  See 38 U.S.C.A. § 5302 (West 2014); 38 C.F.R. § 1.965(a) (2015); Ridings v. Brown, 6 Vet. App. 544, 546 (1994).

While the Veteran was negligent in not reporting his incarceration, the record does not establish fraud, misrepresentation, or bad faith.  Thus, the Board finds that waiver is not precluded.  See 38 U.S.C.A. § 5302 (West 2014); 38 C.F.R. § 1.963(b) (2015).

Nevertheless, after reviewing all the evidence of record, the Board finds that recovery of the overpayment would not violate principles of equity and good conscience.

With regard to the fault of the debtor, had the Veteran timely notified VA of his incarceration, an overpayment would not have been created.  In his June 2010 substantive appeal, the Veteran stated that he knew that his payment was to stop after 60 days and knowing the same he contacted someone at the VA office in Grand Rapids, Michigan to write a letter to the Judge.  He also stated he contacted the person who handled his VA claim and his letter was in his claims file.  He thought that that took care of the notification to VA, but that did not happen.  However, besides the Veteran's assertion of having done so, there is no indication the Veteran actually contacted VA regarding his incarceration until January 2010, when he sent a statement to VA asking for VA to waive the overpayment.  Nor does his claims file include any letter dated prior to January 2010 indicating that he was incarcerated in August 2008.  The presumption of regularity extends to any VA employee who might have been responsible for receiving the Veteran's letter and forwarding it to the appropriate department so that the Veteran's pension payments could be adjusted.  "There is a presumption of regularity under which it is presumed that government officials 'have properly discharged their official duties.'"  Ashley v. Derwinski, 2 Vet. App. 307, 308 (1992) (quoting United States v. Chem. Found., Inc., 272 U.S. 1, 14-15, 47 S.Ct. 1, 71 L.Ed. 131 (1926)).  The Board finds the Veteran's uncorroborated assertion that he sent in the letter is not clear evidence sufficient to rebut the presumption of regularity.  Thus, the presumption of regularity is not rebutted.  Thus, the Board finds that the Veteran contributed to the creation of the debt. 

With regard to the second factor, balancing fault between VA and the debtor, VA acted in a timely manner after receiving information in May 2009 of the Veteran's incarceration and verifying this information in August 2009.  Specifically, VA acted on the information to inquire as to incarceration status and provided the Veteran with due process notice in August 2009.  

On the other hand, the Board finds that the Veteran's fault in the creation of the debt is significant.  Notably, the record reflects that the Veteran was granted a waiver for a previous debt which was created due to an incarceration in 2006.  Therefore, he knew that he needed to inform the VA immediately regarding his incarceration in 2008.  The Board also notes that it was the Veteran's obligation to contact VA, not some person who handles his VA claim.  It is also not clear why the Veteran did not contact VA directly in 2008, while he had no difficulty communicating to VA in January 2010.

Furthermore, the Veteran also stated that he had an excess of $5,000 in his account after all his bills were paid by automatic billing upon release from prison.  He argues that he was not aware that it was considered overpayment and he used that money to pay his rent, clothes and food.  However, the Board finds it unreasonable that the Veteran did not know that he was not entitled to that money when all his bills were paid during the time of his incarceration and he still had an excess fund of $5,000 when his only monthly income was VA benefits.  If his VA benefits were to have stopped after 60 days following his incarceration, he would have had no income for over a year and his account would have been depleted by recurring automatic payment for monthly expenses.  Therefore, the Board finds the Veteran's argument that he was unaware he was overpaid unpersuasive.

The Board finds that the Veteran could have prevented the creation of any overpayment by contacting VA when he was initially sentenced or incarcerated.  Additionally, he did not act to mitigate the amount of the overpayment once he found out that he was overpaid upon release from prison.  To the contrary, the Veteran did not contact VA regarding his incarceration and pension benefits until January 2010, when he submitted his waiver request, after receiving VA's December 2009 demand letter regarding the $13,371.67 overpayment.  Thus, the Veteran bears significant fault because his prompt actions could have entirely prevented any overpayment and thereafter he could have minimized the amount of the overpayment.

The Board therefore finds no fault on the part of VA for the $13,371.67 and that amount can attributed only to the Veteran's inaction after he was incarcerated. 

With respect to the third factor, financial hardship, the pertinent regulation provides that consideration should be given to whether collection of the indebtedness would deprive the debtor of basic necessities.  38 C.F.R. § 1.965(a)(3).  "Financial hardship" is primarily intended to mean that he would be deprived of basic necessities, such as food, clothing, and shelter.

The Veteran has asserted that he faces undue hardship because he was homeless and had difficulty paying his bills.  In February 2010, the Veteran submitted a VA Form 5655, indicating that his average monthly expenses were $1,570 and his monthly income was zero.  However, the Veteran's pension benefits were reinstated as of December [redacted], 2009.  A veteran with a 70 percent rating for nonservice-connected pension and no spouse or dependents would have received $1,228.00 a month.  See Veteran Compensation Benefits Rate Tables-Effective 12/1/09, http://www.benefits.va.gov/COMPENSATION/resources_comp0109.asp.  As of January 2015, the debt has already been collected, no additional hardship would occur from not waiving the debt.  To that effect, in January 2015, the Veteran submitted a VA Form 5655, indicating that his average monthly expenses were $1,096 and his monthly income was $1,072.  Based on the foregoing, the Board finds recovery of the overpayment would not deprive the Veteran of basic necessities.

The fourth factor, whether recovery of the overpayment would defeat the purpose for which the benefits were intended, also fails to support the waiver of overpayment in this case.  The Veteran was entitled to nonservice-connected pension benefits but the law provides that veterans who are incarcerated felons are not entitled to the same amount of disability compensation as all other veterans.  38 U.S.C.A. § 5313.  Thus, the recovery of the overpayment created by the Veteran's failure to inform VA of his felony conviction and incarceration would not defeat the purpose of the VA benefits.

With regard to the fifth factor, whether a waiver of overpayment would cause "unjust enrichment," the Board must contemplate whether failure to make restitution would result in unfair gain.  Here, the Veteran clearly received pension payments that he was not entitled to receive.  The Board finds that the Veteran would be unjustly enriched by waiver of the overpayment.

The sixth factor to be considered is whether reliance on VA benefits resulted in relinquishing a valuable right or incurring a legal obligation.  The Veteran has not claimed that he relinquished any right or incurred any legal obligation, or that he relied upon VA to his detriment, nor is there any evidence of such.  Thus, this sixth factor does not support the Veteran's request for a waiver of overpayment.

The Board's inquiry is not necessarily limited to the six factors discussed above.  However, nothing in the record suggests any other reason for waiver of the charged overpayment, and the Veteran has pointed to none.

In sum, the Board concludes that the facts of this case, when weighed against the various elements to be considered, demonstrate that recovery of the overpayment of benefits would not be against equity and good conscience.  The Veteran is at full fault in the creation of the debt, and was initially unjustly enriched by the overpayment.  Also, recovery of the overpayment would not defeat the purpose for which the benefits are intended, and he had not relinquished a valuable right or incurred a legal obligation in reliance on his VA benefits.  As to the question of financial hardship, persuasive evidence has not been presented to show that the Government's right to full restitution should have been moderated.  The Board sympathizes with the Veteran that he is currently struggling financially, but it does not find that this factor alone demonstrates that the recovery of the overpayment would be against equity and good conscience.

As the preponderance of the evidence is against the claim, the "benefit-of-the-doubt" rule does not apply and the claim must be denied.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49, 50 (1990).


ORDER

Entitlement to a waiver of the overpayment of VA nonservice-connected pension benefits in the amount of $13,371.67 is denied.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


